Tom Glaze, Justice, concurring. Because the appellant filed an improper action, I would not reach the issue raised in this appeal even though I agree with the majority’s interpretation of Ark. Code Ann. § 7-6-102 (1987). Appellant petitioned for a writ to prohibit the Jackson County Democratic Committee from certifying Donald Ray and Steve Scudder as candidates and from printing their names on the ballots for the 1988 Democratic Primary Elections. A writ of prohibition, of course, is an extraordinary writ and is only granted against a lower court which is wholly without jurisdiction of the subject matter. The remedy lies when there are no disputed facts, where there is no remedy otherwise, and the writ is clearly warranted. See Miller v. Lofton, 279 Ark. 461, 652 S.W.2d 627 (1983). Appellant here sought prohibition against the Jackson County Democratic Committee, not a court. Clearly, appellant, in these circumstances, sought the wrong remedy and for this reason alone, his petition should have been dismissed. Appellant’s remedy was one of mandamus, an action in which he could have alleged that Ray and Scudder failed to comply with § 7-6-102 and therefore, the Democratic Committee should be compelled to omit the printing of Ray’s and Scudder’s names on the primary election ballots. Of course, under the court’s interpretation of § 7-6-102, appellant’s request for a mandamus against the Jackson County Democratic Committee would also be denied because this court’s interpretation of § 7-6-102 is that Ray and Scudder had complied with the terms of that statute. However, I write this concurring opinion to point out that the court was not obliged to reach the merits of appellant’s argument and his argument could have failed even if he had stated sufficient facts to have shown noncompliance with the requirements of § 7-6-102. See Stillinger v. Rector, 253 Ark. 982, 490 S.W.2d 109 (1973) (where this court held the names of certain candidates should have been omitted from the general election ballots because they failed to file their political practice pledges with the city clerk within the time provided by law). For the foregoing reasons, I concur.